Treat, C. J. It becomes unnecessary to determine whether the defendant had authority to construct the road in question, by virtue of the provisions of the “ Act to provide for a general system of railroad incorporations.” Even if it possessed no such authority under that law, ample power has been given it by subsequent legislation. The “Act recognizing and authorizing the construction of the Mississippi and Atlantic Railroad,” approved the 23d of February, 1854, not only declares the defendant “ to be a valid and subsisting corporation,” but expressly invests it with power to construct the road. This act removes all difficulty in the case. If the company had not the right originally to construct the road, the legislature has expressly conferred it. If there were defects in its organization, they are clearly cured by this act. If the company had forfeited its franchises, the State has waived the forfeiture. This court has now no power to declare a forfeiture for any cause existing prior to the passage of this act, as the State alone may insist upon or waive a forfeiture. It is manifestly the duty of the court to affirm the judgment entered below, and thus leave the company to prosecute the enterprise to completion. The judgment must be affirmed. Judgment affirmed.